Citation Nr: 1822426	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-02 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1986 to October 1995.  He also had service in the reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal of January 2013 and January 2014 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In November 2015, the Board remanded the issues of entitlement to service connection for a low back disability and bilateral hearing loss and denied the issues of entitlement to service connection for sinusitis and bronchitis.  The Veteran appealed the Board's decision denying service connection for sinusitis and bronchitis to the Court of Appeals for Veterans Claims (Court).  In an August 2016 Order pursuant to a Joint Motion for Partial Remand (JMPR) filed by the Veteran and the Secretary (parties), the Court, in part, vacated and remanded the Board's decision. 

In April 2017, the Board remanded the issues of entitlement to service connection for a low back disability, sinusitis, bronchitis, and bilateral hearing loss for development, VA medical examinations, and adjudication.  Review of the claims file indicates that the RO obtained current VA records and sought other records from the Veteran, which to date the Veteran has not provided.   

The issues of entitlement to service connection for a low back disability and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The preponderance of the evidence is against finding that the Veteran's current sinusitis and bronchitis was incurred in active service.


CONCLUSIONS OF LAW

The criteria for service connection for sinusitis and bronchitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.9, Diagnostic Code 6513, 6600 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veteran's Claim Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

VA's duty to notify was satisfied by a letter dated in September 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical records and evidence identified by the Veteran.  These records have been associated with the claims file. The Veteran has not identified any additional pertinent evidence that is outstanding and available.  Further, VA afforded the Veteran appropriate VA medical examination October 2012 and October 2016.  

The Board is cognizant that the August 2016 CAVC decision found that the October 2012 VA examination had inadequate nexus opinions for both the sinusitis and bronchitis claims.  However, VA rectified this deficiency in the subsequent October 2012 VA examination that the Board finds provided an adequate opinion with a substantial supporting rationale.

Thus, the Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Sinusitis/bronchitis

The Veteran has a current diagnosis of both bronchitis and sinus conditions, including bronchitis, chronic sinusitis and allergic rhinitis.  See July 2012 private medical opinion; October 2012 VA examination.  Thus, Shedden element one is met.

Regarding Shedden element two, the Veteran had several treatments for sinusitis and bronchitis in service.  Regarding sinusitis, the Veteran's service treatment records indicate that he was suffering from nasal congestion in March 1989, "hay fever" in August 1989, and sinus drainage in June 1991 while in service.  See October 1999 service treatment records, p. 68; October 2012 service treatment records, pp. 39, 93.  Regarding bronchitis, the Veteran was diagnosed with bronchitis in March 1993 and April 1994.  See October 2012 service treatment records, pp. 2, 4.  Thus, Shedden element two is met.  

Regarding Shedden element three, the Veteran appeared for a VA examination in October 2012 and October 2017 for both his sinusitis and bronchitis claims.  Regarding sinusitis, the October 2012 VA examiner noted that the Veteran did have an episode of acute sinusitis in service in June 1991 and that he continued to experience some episodes of acute sinusitis that resolved without residuals.  Nevertheless, the October 2012 VA examiner stated that these episodes are within the normal range for the adult population.  Regarding bronchitis, the October 2012 VA examiner noted that the Veteran was treated in service for what appeared to be acute bronchitis that resolved without residuals and that the Veteran continued to experience episodes of bronchitis one to two times a year.  However, the examiner did not consider these current bronchitis episodes to be chronic and ongoing and stated that the Veteran's acute bronchitis, occurring one to two times a year, is within the normal variance with regards to the adult population.  Also, the examiner stated that there is no evidence that the Veteran had a specific exposure event and no evidence of chronic bronchitis while on active duty.  The examiner noted that current pulmonary function tests (PFT) and X-rays showed no chronic bronchial conditions.  In light of the foregoing, the October 2012 VA examiner declined to relate the Veteran's current sinusitis and bronchitis episodes to his active duty service.  See October 2012 VA examination, pp. 67-68.

The October 2017 VA examination also provided opinions regarding sinusitis and bronchitis.  The examiner explained that the Veteran's acute sinusitis and acute bronchitis are not chronic medical conditions but that they are, by definition, simply acute infections that resolve.  The examiner further noted that the Veteran's service treatment records are silent for any chronic sinusitis and bronchitis conditions and that current treatment records are silent for chronic sinusitis, bronchitis, or other respiratory conditions.  In light of the foregoing, the October 2017 VA examiner opined that the Veteran current sinusitis and bronchitis were less likely than not incurred in or caused by an in-service injury, event or illness.  

However, the Veteran submitted a July 2012 private medical opinion from Dr. M regarding his sinusitis and bronchitis claims.  Dr. M opined that the Veteran had current diagnoses of sinusitis and bronchitis difficulties.  Noting that the Veteran suffered recurrent bronchial infections while in service, Dr. M opined that it was reasonable to assume that the Veteran developed chronic bronchitis during this time with multiple areas of exposure and multiple difficulties associated with it.  Further, Dr. opined that it was reasonable to assume that the Veteran developed chronic sinus and bronchial symptoms related to the Veteran's infections while on active duty.

The Board has weighed the probative value of the competing medical opinions and has determined that the evidence for and against the Veteran's sinusitis and bronchitis claims is not at least in equipoise regarding whether the Veteran's current sinusitis and bronchitis claims are related to his military service.  

The Board acknowledges that the October 2012 opinion did not adequately address the pertinent issue of whether the Veteran's current sinusitis is related to service, nor was this opinion clear about whether the Veteran's current acute bronchitis is related to the acute bronchitis the Veteran was diagnosed with during service and experienced twice a year since discharge.  Nevertheless, the Board accords the October 2012 medical opinion some probative value since the opinion comes from a medical professional who did a review of the claims file, including current PFT and X-rays, and conducted a current physical examination of the Veteran.  

Also, the Board finds that the October 2017 opinion had a more substantial supporting rationale denying a link between the Veteran's current sinusitis and bronchitis with his military service than the July 2012 private medical opinion.  The Board notes that the October 2017 medical opinion provided a medical discussion of the reasoning behind the opinion, while the July 2012 opinion had merely a conclusory sentence without medical justification for the opinion.  The Board further notes that the July 2012 opinion did not specifically point to any evidence of multiple areas of exposure in the record that would precipitate chronic bronchitis.  As such, the Board accords the October 2017 opinion the more probative weight than the July 2012 opinion.  Taken as a whole, the preponderance of the medical evidence is against a nexus between the Veteran's current sinusitis and bronchitis and his sinusitis and bronchitis in service.  As such, the Board finds that Shedden element three is not met.

In light of the foregoing, entitlement to service connection for sinusitis and bronchitis is not granted.


ORDER

Entitlement to service connection for sinusitis is not granted.

Entitlement to service connection for bronchitis is not granted.


REMAND

In April 2017, the Board remanded the Veteran's appeal for additional development, including readjudication of the aforementioned issues.  The RO conducted further development and provided VA examinations in accordance with the remand directives.  In November 2017, the RO issued a required supplemental statement of the case denying the Veteran's low back and bilateral hearing loss claims.  

However, with respect to the Veteran's low back claim, the October 2017 VA examiner attributed the Veteran's current low back pain to his 2000 motor vehicle accident (MVA).  The examiner did not address the etiology of the low back pain that the Veteran stated he had been having since leaving active duty service in 1995 and prior to the 2000 MVA.  These symptoms included pain, spasms, and functional loss.  The examiner also did not address the Veteran's testimony that he lifted equipment during service and his complaints of swollen and painful joints at discharge from service.  See December 2014 notice of disagreement; August 2015 hearing transcript, pp. 15-19; October 2017 VA examination.  Furthermore, the examiner did not address the positive private etiology opinion of Dr. M in his July 2012 letter, although the Board notes that Dr. M's etiological opinion lacks a supporting rationale, making it insufficient in its own right for a service connection grant.

With respect to the Veteran's bilateral hearing loss claim, the August 2017 VA examiner concluded that the Veteran does not have a current hearing disability.  However, the Veteran's August 2017 Maryland CNC speech recognitions scores were 88% in both the left and right ears, indicative of a current bilateral hearing loss disability under VA guidelines.  See 38 C.F.R. § 3.385; August 2017 VA examination.  Additionally, the examiner did not take into account that the Veteran is service-connected for tinnitus and that the Veteran has complained that he was exposed to gunfire and jet engine noise while serving as a law enforcement journeyman.  See August 2012 VA examination; DD-214.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers, to specifically include any relevant VA treatment records from Omaha, Nebraska Veterans Affairs Medical Center (VAMC).  

2. After completing the above development, and after any records obtained have been associated with the evidentiary record, return the claims file to the October 2017 VA medical examiner for addendum opinions regarding the Veteran's bilateral hearing loss and low back disability claims.  If the examiner is not available, request an opinion from another qualified VA examiner.  The October 2017 VA examiner should carefully review the record, to include the STRs and post-service treatment records.  

a. The VA examiner should provide an opinion as to whether the Veteran's current low back problem is more likely than not, less likely than not, or at least as likely as not, related to any in-service disease, event, or injury.  The VA examiner should consider and address the Veteran's August 2015 hearing testimony where he stated that he has experienced low back pain, spasms, and functional loss since service and which preceded his 2000 MVA.  The examiner should also address the Veteran's service treatment records indicating complaints for swollen joints prior to service discharge and that he carried equipment in service.  A complete rationale for any opinions rendered must be provided.

b. The VA examiner should provide an opinion as to whether the Veteran's current chronic bilateral hearing loss disability is more likely than not, less likely than not, or at least as likely as not, related to any in-service disease, event, or injury.  The VA examiner should consider the Veteran's lay opinions, his military occupational specialty as a law enforcement journeyman, and his testimony that he was exposed to gunfire and jet engine noise in service.  The examiner should also take into account that the Veteran is currently service-connected for tinnitus.  A complete rationale for any opinions rendered must be provided.

3. After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be a furnished supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


